DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6587755 B1) in view of Moon (US 6545596 B1).
Col 4 lines 5-10 e.g. Such systems have been conventionally used, for example, to identify automobiles on toll roads and effect a toll payment transaction. Because tag 20 and stations 16 and 18 are well-known devices, they are not described in further detail herein., Col 6 lines 35-45 );  and further discloses the process of delivering information on a display when the associated driver approaches (Col 6 lines 5-20) but does not specifically disclose acquiring, when the user information is user information regarding an advertiser, advertisement information corresponding to the advertiser give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit and give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit.
However, Moon teaches the process of acquiring, when the user information is user information regarding an advertiser, advertisement information corresponding to the advertiser give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit
 (Col 5 lines 25-45 e.g. In operation, some or all of targets 14 are equipped with target interfaces 32 that enable server 16 to determine associated audience information 34. For example, targets 14 may be automobiles equipped with toll-tag transponders, and base station 18 may represent equipment at a toll booth identifying each target 14.; Col 6 lines 20-35 e.g. As discussed above, location device 22 may use route table 66 to determine location information. Output table 68 represents any information used by apparatus 12 or server 16 in determining an advertisement to present based on location information. ); and
give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit (Col 7 lines 1-10 e.g. Output device 24 then presents one or more advertisements 30 to targets 14.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of acquiring, when the user information is user information regarding an advertiser, advertisement information corresponding to the advertiser give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit and give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit as taught by Moon within the system of Smith for the purpose of enhancing the system to deliver a specific content based on geographic location to drivers where the advertiser desires to produce an advertisement.
Claim 4. Smith teaches an information processing system comprising:
a roadside apparatus placed at an entrance or an exit of a toll road or a pay facility (Col 4 lines 5-10 e.g. Such systems have been conventionally used, for example, to identify automobiles on toll roads and effect a toll payment transaction. Because tag 20 and stations 16 and 18 are well-known devices, they are not described in further detail herein., Col 6 lines 35-45; Col 3 lines 40-50 e.g. As illustrated in FIG. 1, an automobile 10 is driving along a road 12 near a system that includes an electronic sign 14, a first radio frequency identification (RFID) tag station 18, and a second RFID tag station 16);
a display apparatus placed at the entrance or the exit
Col5 lines 50-55 e.g. At step 33 information is selected for the one or more users of the system and downloaded into the computers of the one or more second RFID tag stations 16 associated with the one or more electronic signs 14 of the system.); and
a server capable of communicating with the roadside apparatus (Col 5 lines 30-60 e.g. Server 26 is connected to second RFID tag station 16 via a suitable telephone connection, such as a hard-wired connection to the PSTN or a cellular telephone link to the PSTN...Selection is performed by sign control server 26 in accordance with a suitable algorithm.);
wherein: the roadside apparatus includes:
a radio communicator configured to perform predetermined radio communications with an onboard apparatus loaded on a vehicle passing through the entrance or the gate (Col 6 lines 20-35 e.g. first RFID tag station 18 for communication with RFID tag 20 to occur. At that time, RFID tag 20 automatically identifies itself to first RFID tag station 18 by communicating the identification number stored in it to first RFID tag station 18. First RFID tag station 18 in turn communicates the identification number to second RFID tag station 16.);
a communicator configured to communicate with the server (Col 5 lines 35-45 e.g. antenna 30); and
a processor configured to transmit user information regarding a user who owns the vehicle, received from the onboard apparatus via the radio communicator to the server via the communicator ( Col 6 lines 10-20 e.g. Sign control server 26 downloads the retrieved information for each user into the computer of each second RFID tag station 16 of the ); and
the server includes a processor configured to:
receive the user information (Col 4 lines 5-10 e.g. Such systems have been conventionally used, for example, to identify automobiles on toll roads and effect a toll payment transaction. Because tag 20 and stations 16 and 18 are well-known devices, they are not described in further detail herein., Col 6 lines 35-45 );  and further discloses the process of delivering information on a display when the associated driver approaches (Col 6 lines 5-20) but does not specifically disclose acquire, when the user information is user information regarding an advertiser, advertisement information corresponding to the advertiser; and
transmit an instruction to display the advertisement information on the display apparatus.
However, Moon teaches the process of acquiring, when the user information is user information regarding an advertiser, advertisement information corresponding to the advertiser give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit
 (Col 5 lines 25-45 e.g. In operation, some or all of targets 14 are equipped with target interfaces 32 that enable server 16 to determine associated audience information 34. For example, targets 14 may be automobiles equipped with toll-tag transponders, and base station 18 may represent equipment at a toll booth identifying each target 14.; Col 6 lines 20-35 e.g. As discussed above, location device 22 may use route table 66 to determine location information. Output table 68 represents any information used by apparatus 12 or server 16 in determining an advertisement to present based on location information. For example, output table 68 may have advertisements indexed by ); and
give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit (Col 7 lines 1-10 e.g. Output device 24 then presents one or more advertisements 30 to targets 14.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of acquiring, when the user information is user information regarding an advertiser, advertisement information corresponding to the advertiser give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit and give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit as taught by Moon within the system of Smith for the purpose of enhancing the system to deliver a specific content based on geographic location to drivers where the advertiser desires to produce an advertisement.
Claim 5. Smith teaches an information processing method comprising:
acquiring user information regarding a user who owns a vehicle passing through an entrance or an exit of a toll road or a pay facility(Col 4 lines 5-10 e.g. Such systems have been conventionally used, for example, to identify automobiles on toll roads and effect a toll payment transaction. Because tag 20 and stations 16 and 18 are well-known devices, they are not described in further detail herein., Col 6 lines 35-45 );  and further discloses the process of delivering information on a display when the associated driver approaches (Col 6 lines 5-20) but does not specifically disclose acquiring, when the user information is user information regarding an advertiser, advertisement information corresponding to the advertiser; and

However, Moon teaches the process of acquiring, when the user information is user information regarding an advertiser, advertisement information corresponding to the advertiser give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit
 (Col 5 lines 25-45 e.g. In operation, some or all of targets 14 are equipped with target interfaces 32 that enable server 16 to determine associated audience information 34. For example, targets 14 may be automobiles equipped with toll-tag transponders, and base station 18 may represent equipment at a toll booth identifying each target 14.; Col 6 lines 20-35 e.g. As discussed above, location device 22 may use route table 66 to determine location information. Output table 68 represents any information used by apparatus 12 or server 16 in determining an advertisement to present based on location information. For example, output table 68 may have advertisements indexed by geographic region, time of day, audience information 34, or other suitable selection criteria.); and
give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit (Col 7 lines 1-10 e.g. Output device 24 then presents one or more advertisements 30 to targets 14.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of acquiring, when the user information is user information regarding an advertiser, advertisement information corresponding to the advertiser give an instruction to display the advertisement information on a display apparatus placed at the entrance or the exit and give an instruction to display the advertisement information on a display apparatus placed at the .


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Moon and further in view of Arai (US 20040155797 A1).
Claim 3. Smith in view of Moon teach the information processing apparatus according to claim 1, and further discloses an information processing apparatus being a server capable of communicating with a roadside apparatus placed at the entrance or the exit (Col 6 lines 10-15), 
wherein the processor is further configured to: receive the user information from an onboard apparatus loaded on the vehicle via the roadside apparatus (Col 6 lines 10-15) but does not specifically disclose
acquire information of an advertising fee related to displaying the acquired advertisement information on the display apparatus; transmit the information of the advertising fee of the advertisement information to the onboard apparatus via the roadside apparatus; and transmit the information of the advertising fee of the advertisement information to a predetermined server that settles a payment.
However, Arai teaches the process of acquire information of an advertising fee related to displaying the acquired advertisement information on the display apparatus ([0045] [0036] The display device 11 has a controller, not shown, provided therein, and is connected to the ETC unit 21 so that DSRC can be used to exchange data between the display device 11 and the ETC fixed station 23 via the ETC unit 21 and the ETC antenna 22. [0060] The payment is made with the ETC credit card, or by deducting from the toll for the toll road that is paid through the use of ETC.);

transmit the information of the advertising fee of the advertisement information to a predetermined server that settles a payment ([0034][0045]).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of acquiring information of an advertising fee related to displaying the acquired advertisement information on the display apparatus; transmit the information of the advertising fee of the advertisement information to the onboard apparatus via the roadside apparatus; and transmit the information of the advertising fee of the advertisement information to a predetermined server that settles a payment as taught by Arai within the system of Smith in view of Moon  for the purpose of enhancing system to make smoother transactions so that the advertisement can be displayed instantly.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach entirety of claim 2, wherein the information processing apparatus being a roadside apparatus placed at the entrance or the exit and further comprising a radio communicator configured to perform predetermined radio communications with an onboard apparatus loaded on the vehicle, and wherein the processor is configured to:
receive entrance information as information regarding admission to the toll road or the pay facility

acquire information of a use fee of the toll road or the pay facility based on the entrance information;
transmit the information of the use fee of the toll road or the pay facility to a first server that settles a payment based on the payment information;
acquire information of an advertising fee related to displaying the advertisement information on the display apparatus, the information of the advertising fee being acquired based on the user information and settled by a second server; and
transmit the information of the use fee of the toll road or the pay facility and the information of the advertising fee of the advertisement information to the onboard apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/RUFUS C POINT/Examiner, Art Unit 2689